Title: General Orders, 25 August 1778
From: Washington, George
To: 


          
            Head-Quarters White-Plains Tuesday Augt 25th 1778.
            Parole Oronoko—C. Signs Orr. Otway.
            
          
          The whole Army to have their tents struck & loaded into Waggons, their Packs
            slung and to be in every respect ready for marching tomorrow morning at six ôClock—The Quarter Master General, Commissaries  Clothier &c. will in like manner be ready to move with the
            affairs of their respective departments.
          At a General Court Martial August 15th 1778—Coll Hazen President Lieutt Lewis of the
            9th Virginia Regimt tried for disobedience of orders on the 27th of last June—found
            guilty of the Charge exhibited against him and sentenced to be reprimanded in General
            Orders; The good Character given Lieutenant Lewis by his Commanding Officer, has
            prevented the Court from being more severe in their sentence.
          The Commander in Chief looks upon Lieutt Lewis’s Conduct as an inexcusable breach of
            military discipline—The Plea of not knowing Coll Swift under whose immediate Command he
            then was, cannot be admitted, as Lieutt Lewis, if he was in any doubt, might very
            easily, and very naturally ought to, have asked from whom the order came.
          At the same Court Joseph Cooler of the 3rd Maryland Regiment & John Fowler of
            Coll Nixon’s Regiment were tried for desertion found guilty and sentenced to receive one
            hundred lashes each—The Commander in Chief approves the sentences and orders them put in
            Execution tomorrow morning at guard mounting at the head of the Regiments to which they
            respectively belong.
          At the same Court Augt 20th Lieutt Lane of the 2nd Jersey Battalion was tried for
            unofficerlike Procedure in opening a Packet from the British Commissioners to Congress,
            while on Command at second River, unanimously found guilty of the Charge exhibited
            against him, being a breach of the 5th Article of 18th section of the Articles of War
            & sentenced to be cashiered.
          At a Brigade General Court Martial Augt 22nd 1778. Coll Patten President, Lieutt Levi
            Gatlin of the 2nd North Carolina Battalion, was tried for neglect of duty and
            disobedience of orders, unanimously found guilty of the Charges exhibited against him
            & sentenced to be dismissed the service.
          The Commander in Chief approves the two last mentioned sentences and orders them to
            take place immediately.
          At another Brigade General Court Martial August 21st—Colonel Chambers President,
            Francis Murray a soldier in the 1st Pennsylvania Regiment was tried for desertion to the
            Enemy—The Court duly considering the Evidence, the Prisoner’s defence and the
            aggravating Circumstances, are unanimously of opinion that he is guilty of desertion to
            the Enemy and do therefore sentence him to suffer Death.
          His Excellency the Commander in Chief approves the sentence.
        